DISMISS; and Opinion Filed March 3, 2017.




                                         S
                               Court of Appeals
                                                In The


                        Fifth District of Texas at Dallas
                                      No. 05-16-01414-CV

                         IN RE BANK OF AMERICA, N.A., Relator

                 Original Proceeding from the 134th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-11533

                             MEMORANDUM OPINION
                        Before Justices Lang-Miers, Evans, and Schenck
                                  Opinion by Justice Schenck
       On February 21, 2017, the Court abated this proceeding to permit proceedings in the trial

court to effectuate the parties’ settlement agreement. Relator has now filed a motion to dismiss

this original proceeding. We reinstate this proceeding, grant the motion to dismiss, and dismiss

this proceeding. See TEX. R. APP. P. 42.1(a).




                                                    /David J. Schenck/
                                                    DAVID J. SCHENCK
                                                    JUSTICE


161414F.P05